Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.

Response to Amendment
This is in response to the amendments filed on 3/19/2021. Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, and 18-20 have been amended. Claims 1-20 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see pages 9 and 10 of Remarks, filed 3/19/2021, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1, 8, 15, and their respective dependents has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Metke” (US 2014/0189841), “Uzelac” (US 2016/0119314), “Chhabra” (US 2013/0288601), “Ayers” (US 2008/0120712), and “Mahy” (US 7466812). Metke discloses a system for multi-factor authentication amongst collaborating devices in order to generate a collaboration credential to be shared amongst the collaborating devices. Uzelac discloses a system for generating an authentication token to be utilized by a user’s device in order to access a conferencing system. Chhabra discloses a system for the automatic configuration of electronic devices, including the automatic credentialing of the devise to access a resource. Ayers discloses a system for utilizing a security token remotely. Mahy discloses a method to connect endpoint devices to a conference call via authentication. 
What is missing from the prior art is a method, an apparatus, and a non-transitory computer readable storage media that carry out the respective steps detailed in claims 1, 8, and 15, and additionally shown in Figure 3 of Applicant’s Drawings. That is, the prior art of record does not disclose, individually or in combination, the specific steps and/or configurations of claims 1, 8 and 15, and thus these claims are deemed allowable over the prior art. The dependent claims which further limit claims 1, 8, and 15 are also deemed allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491